Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
We interfere with great reluctance with the discretion of a Court in granting a new trial.
From the examination which we have made of the case, we think the Court did not err in ordering the new trial in this case.
It is not necessary, in the press of business, to give a detailed opinion, as upon the retrial most of the points made will probably not arise. We think the Referee erred in refusing to permit the witness Ross to testify as to the number of days it would require to do the work in the American theater.
*418It is not necessary to pass upon the complaint and the question of the admissibility of evidence under it, as upon another trial this question may be avoided by proper amendments.
Judgment affirmed.